Citation Nr: 0824556	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  04-22 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  The propriety of a reduction of the assigned disability 
rating for service-connected headaches from 30 percent 
disabling to 10 percent disabling.

2.  Entitlement to an increased disability rating for the 
service-connected headaches.

3.  The propriety of a reduction of the disability rating for 
the service-connected nonsteroidal anti-inflammatory drug 
(NSAID)-induced gastritis from 10 percent disabling to zero 
percent disabling.

4.  Entitlement to an increased (compensable) disability 
rating for service-connected NSAID-induced gastritis.

5.  The propriety of the termination of a total disability 
rating based on individual unemployability (TDIU).

6.  Entitlement to TDIU.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1997 to April 
2000. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  Original jurisdiction over the veteran's 
case was subsequently transferred to the RO in Boston, 
Massachusetts

Procedural history

In a May 2000 rating decision, service connection was granted 
for migraine headaches with a history of mixed post-traumatic 
headaches, status post closed head injury; a 30 percent 
disability rating was assigned effective April 15, 2000.  
Service connection was also granted for NSAID-induced 
gastritis; a 10 percent disability rating was assigned 
effective April 15, 2000.  TDIU was granted effective April 
15, 2000.  

On December 23, 2002, the RO received the veteran's claims 
for increased ratings for the service-connected headache 
disorder and gastritis.  In April 2003, the RO proposed to 
reduce the rating for the service-connected headache disorder 
from 
30 percent disabling to 10 percent disabling and to reduce 
the rating for the service-connected gastritis from 10 
percent disabling to zero percent disabling.  The veteran was 
notified of that proposal in April 2003.  

In the January 2004 rating decision which forms the basis for 
this appeal, the RO implemented the proposal to reduce the 
disability rating for the headache disorder from 30 percent 
to 10 percent, effective April 1, 2004; and to reduce the 
disability rating for gastritis from 10 percent to zero 
percent, effective April 1, 2004.  The RO also terminated 
TDIU, effective April 1, 2004.  The veteran perfected an 
appeal on the reductions of the disability ratings and the 
termination of TDIU.  

In September 2005, the veteran presented testimony at a 
hearing held at the Boston RO before the undersigned Veterans 
Law Judge, a transcript of which has been associated with the 
veteran's claims file.

In May 2007, the Board remanded the issues on appeal for 
further development.  [As was noted by the Board in its May 
2007 remand, the issues on appeal include not only the 
propriety of the ratings reductions and the termination of 
TDIU, but also increased ratings for the headache disorder 
and gastritis and entitlement to TDIU.]  

In a January 2008 supplemental statement of the case (SSOC), 
the VA Appeals Management Center (AMC) continued the previous 
denials.  These issues are once again before the Board.

Additional evidence

In April 2008, the veteran submitted additional medical 
evidence, waived initial agency of original jurisdiction 
(AOJ) consideration of such evidence, and requested that the 
Board accept such evidence out of time based on good cause 
for the delay of the submission of the evidence.  The Board 
finds that good cause has been shown, and it will consider 
such evidence in its decision.  See 38 C.F.R. § 20.1304(b) 
(2007).

Remanded issues

The issue of entitlement to an increased rating for the 
service-connected gastritis and the issues involving TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.


FINDINGS OF FACT

1.  At the time of the reduction in the assigned disability 
rating in April 2004, there was not of record objective 
evidence demonstrating improvement in the severity of the 
veteran's service-connected headache disorder.

2.  The medical and other evidence of record indicates that 
the veteran's service-connected headache disorder is not 
productive of severe economic inadaptability.

3.  The evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected headache disorder are 
inadequate.

4.  At the time of the reduction in the assigned disability 
rating in April 2004, there was of record objective evidence 
demonstrating improvement in the severity of the veteran's 
service-connected NSAID-induced gastritis.




CONCLUSIONS OF LAW

1.  The reduction in the disability rating assigned for the 
veteran's service-connected headaches from 30 percent to 10 
percent was not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.105(e), 3.344(c), 4.124a, Diagnostic Code 8100 
(2007).

2.  The criteria for an increased disability rating for the 
veteran's service-connected migraine headaches with history 
of mixed post-traumatic headaches, status post closed head 
injury, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007).

3.  The criteria for referral of the service-connected 
headache disorder for consideration on an extra-schedular 
basis are not met.  38 C.F.R. § 3.321(b)(1) (2007).

4.  The reduction in the disability rating assigned for the 
veteran's service-connected NSAID-induced gastritis from 10 
percent to zero percent was warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.105(e), 3.344(c), 4.114, 
Diagnostic Code 7307 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking restoration of the previously assigned 
30 percent disability rating for her headache disorder, an 
increased rating for the headache disorder, and restoration 
of the previousy assigned 10 percent disability rating for 
gastritis.  

As is explained elsewhere in this decision, the issue 
involving entitlement to an increased rating for gastritis 
and the issues involving TDIU are being remanded.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In May 2007, the Board remanded the veteran's claims to the 
VA to provide proper notice under the Veterans Claims 
Assistance Act of 2000 (VCAA) and to readjudicate the 
restoration claims with consideration of 38 C.F.R. § 3.344.

The VA AMC subsequently provided appropriate VCAA notice to 
the veteran.  This will be discussed in greater detail 
immediately below.  The VA AMC readjudicated the claims in a 
January 2008 SSOC, with appropriate consideration of 
38 C.F.R. § 3.344.

Based on this history, the Board finds that the RO has 
complied with the directives of the May 2007 remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

(i.)  In general

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

(ii.)  Ratings reductions

However, the Court has specified a different burden of proof 
with respect to ratings reductions claims:

Because the issue in this case is whether the RO was 
justified in reducing the veteran's 60 percent rating, 
rather than whether the veteran was entitled to 
"reinstatement" of the 30 percent rating, the Board was 
required to establish, by a preponderance of evidence 
and in compliance with 38 C.F.R. § 3.344(a), that a 
rating reduction was warranted.

See Brown v. Brown, 5 Vet. App. 413, 421 (1993).; see also 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
her in the development of her claims in letters sent in April 
2003, December 2006, and May 2007, which were specifically 
intended to address the requirements of the VCAA.

The December 2006 and May 2007 letters informed the veteran 
of the evidence necessary to establish entitlement to an 
increased rating.  The April 2003 letter explained the 
proposed reductions in VA benefits for her service-connected 
headache disorder and gastritis.  

As for the evidence to be provided by the veteran, she was 
specifically advised in the May 2007 VCAA letter to inform VA 
of medical evidence pertaining to her disability and to 
submit VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his claimed disabilities.  
With regard to the reductions, the April 2003 letter notified 
the veteran that she could "submit medical or other evidence 
to show that we should not make this change."  The letter 
advised the veteran that "[t]he best type of evidence to 
submit is a statement from a physician who recently treated 
or examined you" and that "[i]t should include detailed 
findings about the condition(s)."  See April 10, 2003 letter, 
page 2.

In the May 2007 VCAA letter, the veteran was advised that VA 
was responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
her behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

As noted above with regard to the reductions, the April 2003 
letter notified the veteran that she could "submit medical or 
other evidence to show that we should not make this change."  
See April 10, 2003 letter, page 2.  The December 2006 letter 
told the veteran that "[i]f you have any information or 
evidence that you have not previously told us about or given 
to us, and that information or evidence concerns the level of 
your disability or when it began, please tell or give us that 
evidence as soon as possible."  See the December 6, 2006 
VCAA letter, page 2.  In the May 2007 VCAA letter, the RO 
informed the veteran that she should submit any evidence 
relevant to her claims, as follows:  "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the May 25, 2007 VCAA letter, page 3.  The VCAA 
letters thus complied with the "give us everything you've 
got" requirement of 38 C.F.R. § 3.159(b)(1) because the 
letters informed the veteran that she could submit or 
identify evidence other than what was specifically requested 
by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.


(ii.)  Dingess

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

As for these claims, elements (1), (2), and (3) are not at 
issue.  The veteran has received proper VCAA notice as to her 
obligations, and those of VA, with respect to elements (4) 
and (5) in the December 2006 and May 2007 VCAA letters.

(iii.)  Vazquez-Flores

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
held that a notice letter must inform the veteran: (1) that, 
to substantiate a claim, the veteran must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity and the effect that worsening has on 
the claimant's employment and daily life; (2) if the veteran 
is rated under a Diagnostic Code that contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

As to first prong of the holding of Vazquez-Flores, in the 
December 2006 and May 2007 VCAA letters the veteran was 
informed that she may submit evidence showing that her 
service-connected disability had increased in severity.  In 
the December 2006 and May 2007 VCAA letters, the veteran was 
also informed that examples of evidence he should tell VA 
about or give to VA that may affect how VA assigns a 
disability evaluation includes recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
your condition affects his ability to work; and statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affect you.  Therefore, the 
veteran was informed that to substantiate a claim, she must 
provide medical or lay evidence demonstrating a worsening or 
increase in severity and the effect that worsening has on her 
employment and daily life.

As for the second prong of the holding in Vazquez-Flores, as 
explained below, the veteran is rated under a Diagnostic Code 
that contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life as opposed to a 
Diagnostic Code that requires a specific measurement or test 
result.  Thus, the second prong of the holding in Vazquez-
Flores is not applicable to these claims.

As to the third prong of the holding in Vazquez-Flores, in 
the December 2006 and May 2007 VCAA letters, the RO informed 
the veteran that the rating for her disability can be changed 
if there are changes in her condition and that depending on 
the disability involved, VA will assign a rating from zero 
percent to as much as 100 percent.  The RO stated that VA 
uses a schedule for evaluating disabilities that is published 
as title 38 Code of Federal Regulations, Part 4.  The RO 
indicated that in rare cases, VA can assign a disability 
level other than the levels found in the schedule for a 
specific condition if her impairment is not adequately 
covered by the schedule.  The RO stated that it would 
consider evidence of the following in determining the 
disability rating: nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment.  As for impact on daily 
life, the veteran was told that an example of the evidence 
she should tell VA about or give to VA that may affect how VA 
assigns a disability evaluation includes statements 
discussing her disability symptoms from people who have 
witnessed how the symptoms affected her.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the December 2006 and May 2007 VCAA letters, the 
veteran was also informed that examples of evidence she 
should tell VA about or give to VA that may affect how VA 
assigns a disability evaluation includes recent Social 
Security determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
her conditions affects her ability to work; and statements 
discussing her disability symptoms from people who have 
witnessed how the symptoms affect her.  

(iv.)  Pelegrini

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claims were initially adjudicated by the RO in January 
2004, after the April 2003 VCAA letter.  Therefore, the 
timing of the VCAA notice which was given with regard to the 
four elements of 38 U.S.C.A. § 5103 is not at issue as to 
these claims.

The Board accordingly finds that there is no prejudice to the 
veteran in the timing of VCAA notice.

(v.)  General comment

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. As was 
noted in the Introduction, the veteran recently submitted 
additional evidence directly to the Board.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

The evidence of record includes private and VA treatment 
records and reports of VA examinations, which will be 
described below.  The Board finds that all relevant evidence 
necessary for an equitable resolution of these issues has 
been identified and obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of her claims.  See 38 
C.F.R. § 3.103 (2007).  She has retained the services of a 
representative who has presented written argument on her 
behalf.  
She testified at a Board hearing which was held at the RO in 
September 2005.  

Accordingly, the Board will proceed to a decision on the 
merits as to three of the issues on appeal.

1.  The propriety of a reduction of the disability rating for 
service-connected headaches from 30 percent disabling to 10 
percent disabling.

2.  Entitlement to an increased disability rating for the 
service-connected headaches.

Because these issues involve the same disability, for the 
sake of economy the Board will discuss them together.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2007).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  
[Specific schedular criteria will be set for below in 
connection with each issue on appeal.]

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2007); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Specific rating criteria

Migraine headaches are rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 [migraine headaches].  Under Diagnostic 
Code 8100, the following levels of disability are included:

50 % - with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability;

30 % - with characteristic prostrating attacks occurring on 
an average of once per month over the last several months;

10 % - with characteristic prostrating attacks averaging one 
in two months over the last several months;

0 % - with less frequent attacks.

38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007).

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 
119 (1999), in which the Court quotes Diagnostic Code 8100 
verbatim but does not specifically address the matter of what 
is a prostrating attack. According to Webster's New World 
Dictionary of American English, Third College Edition (1986), 
p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."

The rating criteria also do not define "inadaptability."  
However, the Court noted that nothing in Diagnostic Code 8100 
required the claimant to be completely unable to work in 
order to qualify for a 50 percent rating.  See Pierce v. 
Principi, 18 Vet. App. 440 (2004).

Reductions in ratings

(i.) Basis for reduction

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  
The Court has consistently held that when an RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2007); see 
also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These 
provisions impose a clear requirement that VA rating 
reductions be based upon review of the entire history of the 
veteran's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. 342, 350 
(2000).

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2007).  That section provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.

(ii.) Procedure

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2007).

(iii.) Standard of review

As has been discussed above, there is a different standard of 
review for ratings reductions claims.  See Brown and 
Kitchens, both supra.



Analysis

The veteran is seeking restoration of the 30 percent rating 
that had been in effect from April 15, 2000 through March 31, 
2004.  Notwithstanding the ratings reduction issue, the 
veteran is also seeking an increased rating for her headache 
disorder.

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to the service-connected 
headache disorder, the veteran has been diagnosed with a 
seizure disorder and possible pseudotumor cerebri.  The Board 
is precluded from differentiating between symptomatology 
attributed to a non-service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996).

The competent medical evidence of record does in fact for the 
most part distinguish between the headache disorder and the 
seizure disorder.  However, to the extent that specific 
symptoms cannot be ascribed to one or the other disorder, the 
Board will ascribe all neurological impairment to the 
service-connected headache disorder.

The ratings reduction

In essence, as explained above, the law requires that the 
service-connected disability must have demonstrated 
improvement in order for an assigned rating to be reduced.

In order for a ratings reduction to be properly effected, 
there must be appropriate notice of the proposed reduction, 
and the reduction must be supported by the evidence of 
record.

(i.)  Notice of reduction

As noted in the law and regulations section above, 38 C.F.R. 
§ 3.105(e) requires the issuance of a rating decision 
proposing the reduction or discontinuance and setting out all 
material facts and reasons underlying the proposal.  The 
veteran must be notified at his or her latest address of 
record, and provided 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.

In this case, in an April 2003 letter, the veteran was 
informed of the proposed reduction.  She was provided the 
material facts taken from the February 2003 VA medical 
examination report.  The rationale for the proposed rating 
reduction was explained.  The veteran was further informed 
that she could present evidence and that she was entitled to 
a hearing.  Subsequently, the veteran submitted further 
contentions.    

Based on this history, the Board finds that the veteran was 
appropriately and correctly notified of the proposed rating 
reduction, in conformity with the provisions of 38 C.F.R. 
§ 3.103(e). 

(ii.)  Propriety of rating reduction

In essence, the law requires that the service-connected 
disability must have demonstrated improvement in order for an 
assigned rating to be reduced. 
As discussed in the law and regulations section above, there 
are specific requirements that must be met before VA can 
reduce a disability rating.  
See 38 C.F.R. § 3.344 (a) and (b) (2007).  

However, 38 C.F.R. § 3.344(c) limits the applicability of 
those requirements to ratings that have been in effect for 
five years or more.  The 30 percent disability rating was 
effective from April 15, 2000.  Therefore, when her rating 
was reduced effective as of April 1, 2004, it had been in 
effect for less than five years, and the provisions of 38 
C.F.R. § 3.344 do not apply.

In this case, then, the RO properly applied the regulations 
regarding the procedure for reductions in ratings.  The 
question that remains is whether the evidence on which the 
reduction was based supported the reduction.

The decision to reduce the veteran's disability rating was in 
essence based on the report of a February 2003 VA 
examination.  At the February 2003 VA examination the veteran 
reported that she had constant headaches.  She denied any 
vomiting, but reported nausea, blurred vision, and 
intermittent photophobia and phonophobia.  She also reported 
that she could do her usual activities despite her headaches, 
unless the headaches were severe.  This evidence hardly shows 
demonstrated improvement.  

Moreover, VA treatment records from May 2002 to March 2004 
describe the veteran's headache disorder as being manifested 
by daily headaches and by more severe headaches on a less 
frequent basis.  A July 2002 treatment record notes that the 
veteran had a severe headache approximately once a week, 
lasting up to three or four days in duration.  In September 
2002, the assessment was chronic refractory headaches.  A 
March 2003 treatment record reveals that the veteran had a 
bad headache once or twice a week, resulting in a slowing 
down of her ordinary functioning.  November 2003 treatment 
records show that there was no improvement of the veteran's 
headaches and that her headaches had gotten worse.  February 
2004 treatment records reveal that the veteran had 
experienced a slow progression of her headaches for the past 
five years.  

In short, after having carefully considered the matter, the 
Board finds that the medical evidence of record, taken as a 
whole, does not demonstrate that the veteran's headache 
disorder had improved at the time of the proposed reduction.
Indeed, numerous medical reports indicates that the veteran's 
continued to have frequent and severe headaches.  Therefore, 
the RO's reduction of the rating assigned for the service-
connected headaches to a 10 percent disability rating was not 
warranted.  Restoration of the 30 percent rating that had 
been in effect prior to April 1, 2004 is warranted.  

The increased rating claim

As was noted in the Introduction, in addition to challenging 
the propriety of the ratings reduction, the veteran has also 
requested an increased rating for her service-connected 
headache disability.  

(i.)  Schedular rating
  
As was noted above, medical evidence from May 2002 to March 
2004 described in great detail above shows that the veteran's 
headaches are manifested by characteristic prostrating 
attacks occurring on an average once or twice a week.  The 
medical evidence subsequent to March 2004 shows similar 
symptomatology.  For example, a February 2005 VA treatment 
record shows that the veteran's daily headaches were 
described as being manifested by photophobia, dizziness, 
nausea, and visual impairment, and an assessment in May 2005 
was that the veteran had poor control of her headaches, 
treatment of which was limited by multiple drug 
sensitivities.  It was noted in April 2006 that she was 
occasionally was bedridden with headaches manifested by 
visual aura and nausea.  An October 2007 medication list 
reflects that the veteran continues to take prescription-
strength medications for her headaches.

As for the matter of whether the veteran's service-connected 
headaches are productive of severe economic impairment, the 
veteran testified that she worked 30 hours a week but that 
she had to occasionally leave work early because of her 
headaches and make up the missed work time on the weekends.  
See the September 2005 hearing transcript, page 14.  Her 
testimony is evidence of some economic inadaptability.  
However, the criteria call for severe economic 
inadaptability.  This manifestly has not been demonstrated.  

The evidence shows that the veteran is currently employed.  
Although she occasionally has to leave work early because of 
her headaches, she can make up this lost time.  There is 
nothing in the current evidence of record to indicate that 
either her headache disorder would cause any unusual 
employment impairment.  

In short, the schedular criteria for the assignment of a 50 
percent rating under 
38 C.F.R. § 4.124a, Diagnostic Code 8100 have not been met or 
approximated.  

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  The Court held that 
the relevant focus for adjudicating an increased rating claim 
is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim. 

As noted in the Introduction above, the veteran's most recent 
claim for increased disability rating for her headache 
disorder was filed on December 23, 2002.  In this case, 
therefore, the relevant time period is from December 23, 2001 
to the present.

The Board has determined that a disability rating in excess 
of 30 percent is not warranted.  It does not appear that the 
disability has changed appreciably during the period under 
consideration.  Throughout the period starting in December 
2001, there were no clinical findings sufficient to justify 
the assignment of a higher or lower rating.  Accordingly, 
staged ratings are not appropriate.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The VA AMC appears to have considered the veteran's claim 
under C.F.R. § 3.321(b)(1) because that regulation was 
included in the January 2008 SSOC.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

Under Thun v. Peake, No 05-2066 (U.S. Vet. App. April 23, 
2008), there is a three-step inquiry for determining whether 
a veteran is entitled to an extraschedular rating.  First, 
the Board must first determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected headache disorder is inadequate.  Indeed, the 
veteran's asserted industrial impairment is specifically 
contemplated by the rating criteria supporting a 50 percent 
disability under Diagnostic Code 8100.  For reasons stated 
above, the Board has found that severe economic 
inadaptability has not resulted from the veteran's service-
connected headache disorder.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
veteran has required frequent hospitalizations for her 
headache disorder.  Indeed, it does not appear from the 
record that she has been hospitalized at all for those 
disability.  Additionally, there is not shown to be evidence 
of marked interference with employment due to the disability.  
As has been discussed above, the veteran works close to full 
time, and she appears to be able to perform her job 
adequately.  In addition, there is no evidence in the medical 
records of an exceptional or unusual clinical picture, or of 
any other reason why an extraschedular rating should be 
assigned as to the service-connected disability here under 
consideration.  

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 
38 C.F.R. 3.321(b)(1) is not warranted.

Conclusion

For reasons stated above, the Board has determined that the 
proposed reduction of the assigned disability rating for the 
veteran's service-connected headaches from 
30 percent to 10 percent was not proper.  The appeal is 
allowed to that extent.
The Board further concludes that the assignment of a 
disability rating in excess of 30 percent is not warranted.  

3.  The propriety of a reduction of the disability rating for 
service-connected NSAID-induced gastritis from 10 percent 
disabling to zero percent disabling effective April 1, 2004.

Pertinent law and regulations

The law and regulations regarding increased ratings in 
general and reductions of ratings have been described above 
and will not be repeated here.

Specific rating criteria

The veteran's service-connected NSAID-induced gastritis has 
been rated under Diagnostic Codes 7399-7307.  The RO assigned 
Diagnostic Code 7399 pursuant to 38 C.F.R. § 4.27, which 
provides that unlisted disabilities requiring rating by 
analogy will be coded first the numbers of the most closely 
related body part and "99".  See 38 C.F.R. § 4.20 (2007)[ 
when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous] . The RO determined that the most closely 
analogous Diagnostic Code is 38 C.F.R. § 4.114, Diagnostic 
Code 7307, hypertrophic gastritis.




	(CONTINUED ON NEXT PAGE)





Under Diagnostic Code 7307 [hypertrophic gastritis] (chronic, 
identified by gastroscope), the following levels are 
provided:

60 % severe hemorrhages, or large ulcerated or eroded areas;

30 % multiple small eroded or ulcerated areas and symptoms;

10 % small nodular lesions and symptoms.

See 38 C.F.R. § 4.114, Diagnostic Code 7307 (2007).  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2007).

Analysis

The veteran is seeking restoration of the 10 percent rating 
that had been in effect from April 15, 2000 through March 31, 
2004.  

Notice of reduction

In an April 2003 letter, the veteran was informed of the 
proposed reduction in the rating assigned for his service-
connected gastritis.  In that letter, she was provided the 
material facts taken from the February 2003 VA medical 
examination report.  The rationale for the proposed reduction 
was explained.  The veteran was further informed that she 
could present evidence and was entitled to a hearing.  The 
veteran submitted further contentions, thereby indicating 
receipt and understanding of the contents of the notice of 
proposed reduction.  Thereafter, the RO issued a rating 
decision in January 2004, implementing the proposed 
reduction, effective from April 1, 2004.  

Based on this history, the Board finds that the veteran was 
properly notified of the proposed rating reduction, in 
conformity with the provisions of 38 C.F.R. § 3.103(e).  

As to this issue, then, the RO properly applied the 
regulations regarding the procedure for reductions in 
ratings.  The question that remains is whether the evidence 
on which the reduction was based supported the reduction.

Propriety of rating reduction

In the May 2000 rating decision, the veteran was assigned the 
10 percent disability rating for her NSAID-induced gastritis 
effective from April 15, 2000.  Therefore, when her rating 
was reduced effective as of April 1, 2004, it had been in 
effect for less than five years, and the provisions of 38 
C.F.R. § 3.344 therefore do not apply.

The decision to reduce the veteran's disability rating was in 
essence based on the report of a February 2003 VA 
examination.  The February 2003 VA examiner did not diagnose 
gastritis.  The examiner noted that diagnostic studies did 
not show any evidence suggestive of gastritis.  This evidence 
shows demonstrated improvement - that is, the veteran did not 
have gastritis at the time of the reduction.  [The Board 
further observes that Diagnostic Code 7307 specifically 
provides that gastritis must be identified by gastroscope.]  

Moreover, VA treatment records dated up to March 2004 do not 
show a diagnosis of gastritis.  While a May 2003 VA treatment 
record shows that the veteran reported that she took Maalox 
for gastritis, that treatment record also reflects that the 
examining physician did not diagnose gastritis.  The notation 
regarding gastritis was clearly history given by the veteran 
and is not competent medical evidence of a current diagnosis 
of gastritis, especially in light of a lack of a diagnosis of 
gastritis by the health care provider.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) [evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
medical comment by that examiner, does not constitute 
competent medical evidence]. 

In short, the medical evidence then of record unquestionably 
demonstrates that the gastritis had improved, and indeed did 
not exist, at the time of the proposed reduction and at the 
time of the actual reduction in the disability rating.  The 
assignment of a noncompensable rating was therefore 
consistent with the evidence of record.  In the absence of 
gastritis, a noncompensable rating was correctly assigned.  
See 38 C.F.R. § 4.31  The initially assigned 10 percent 
rating was correctly reduced under Diagnostic Code 7307 
effective April 1, 2004.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to restoration of a 30 percent evaluation for 
service-connected migraine headaches with history of mixed 
post-traumatic headaches, status post closed head injury is 
granted.

Entitlement to an increased disability rating in excess of 30 
percent for migraine headaches with history of mixed post-
traumatic headaches, status post closed head injury is 
denied.

Entitlement to restoration of a 10 percent evaluation for 
service-connected NSAID-induced gastritis is denied.


REMAND

For reasons explained immediately below, the Board finds that 
the remaining issues on appeal must be remanded for 
additionally evidentiary and procedural development.


4.  Entitlement to an increased (compensable) disability 
rating for service-connected NSAID-induced gastritis.

Reason for remand

VA examination

The medical evidence which is currently of record concerning 
the veteran's gastrointestinal problems is conflicting and 
unclear.  GERD and irritable bowel syndrome have been 
diagnosed.  As noted above, the February 2003 VA examiner did 
not find any evidence suggestive of gastritis.  However, in 
February 2005 a VA nurse practitioner made an assessment of 
recurrence of gastritis.  [Such evidence could not be 
considered in connection with the restoration claim.]   
  
A current VA examination is necessary to determine the 
correct diagnosis of any current gastrointestinal disability, 
to include whether the veteran currently has active 
gastritis.  

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

6.  The propriety of the termination of TDIU effective April 
1, 2004.

Reasons for remand

Intertwined claims

The veteran's TDIU claims should be readjudicated in light of 
the Board's grant of restoration of a 30 percent disability 
rating for the service-connected headache disorder, as well 
as the outcome of the gastritis claim which is also being 
remanded.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or 
more issues are inextricably intertwined if one claim could 
have significant impact on the other].

Employment information

In the May 2007 remand, the Board requested that the veteran 
provide her employment history from April 2004 to the 
present.  Although the private treatment records submitted by 
the veteran discuss her employment status, the veteran has 
not explicitly responded to the AMC's request for employment 
history in the May 2007 VCAA letter.  This information may be 
useful in any readjudication of the TDIU claim.

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The veteran should be afforded one last opportunity to 
provide her employment history.

Accordingly, these issues are remanded to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should contact the veteran and 
ask her to provide her employment history 
from April 2004 to the present.

2.  VBA should schedule the veteran for 
an examination to determine the nature of 
any gastrointestinal disorder.  After 
examination of the veteran and review of 
all pertinent medical records, the 
examiner should determine whether any 
gastrointestinal disability currently 
exists.  Any diagnostic testing which is 
deemed to be appropriate by the examiner 
should be performed.  Gastritis should 
specifically be ruled in or ruled out.  
A report of the examination should be 
prepared and associated with the 
veteran's VA claims folder.

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claims.  If the decision remains 
unfavorable to the veteran, in whole or 
in part, a supplemental statement of the 
case (SSOC) should be prepared.  
The veteran and her representative should 
be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


